SUMMARY ORDER
Jin Biao Qiu petitions for review the BIA’s November 21, 2005 denial of his motion to reopen his deportation proceedings. We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA did not abuse its discretion in denying Qiu’s motion to reopen. Although Qiu submitted a timely petition for review from the BIA’s denial of his third motion to reopen, he failed to file timely petitions for review from the BIA’s previous two decisions. Qiu may not obtain review of the BIA’s orders denying his first two motions to reopen, without having filed timely petitions for review of them. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537,131 L.Ed.2d 465 (1995).
Qiu did not challenge the BIA’s findings with regard to the time and numerical limitations set forth in the regulations, nor did he challenge the BIA’s denial of his motion to reopen/reeonsider sua sponte. Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005). The record also shows no error in the BIA’s conclusion that Qui did not adequately prove ineffectiveness of counsel to justify his late filing.
For the foregoing reasons, the petition for review is DENIED.